
	
		I
		111th CONGRESS
		1st Session
		H. R. 2128
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Souder (for
			 himself and Mr. Ellsworth) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 House Administration and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Ethics in Government Act of 1978 to require
		  information on the value of any personal residence and on the balance, interest
		  rate, and remaining number of years of any mortgage secured by real property to
		  be included in the annual financial disclosure reports required to be filed
		  under such Act.
	
	
		1.Short TitleThis Act may be cited as the
			 Financial Disclosure Integrity Act.
		2.Inclusion of
			 Information on Personal Residences in Annual Financial Disclosure
			 Reports
			(a)Inclusion of
			 Information on Mortgages
				(1)Amounts
			 owedSection 102(a)(4) of the Ethics in Government Act of 1978 (5
			 U.S.C. App. 102(a)(4)) is amended by striking excluding— and all
			 that follows through which secures it and inserting the
			 following: excluding any loan secured by a personal motor vehicle,
			 household furniture, or appliances, which loan does not exceed the purchase
			 price of the item which secures it.
				(2)Additional
			 informationSection 102(a)(4) of such Act (5 U.S.C. App.
			 102(a)(4)) is amended by adding at the end the following: In the case of
			 a liability consisting of a mortgage secured by real property, the information
			 required to be reported under this paragraph shall also include the interest
			 rate applicable to payments made on the mortgage during the preceding calendar
			 year and the number of years (or portion thereof) remaining on the
			 mortgage..
				(b)Inclusion of
			 Information on Value of PropertySection 102(a)(5)(A) of such Act
			 (5 U.S.C. App. 102(a)(5)(A)) is amended by striking , other than
			 property used solely as a personal residence of the reporting individual or his
			 spouse.
			3.Effective
			 DateThe amendments made by
			 section 2 shall apply with respect to reports required to be filed under
			 section 101 of the Ethics in Government Act of 1978 on or after January 1,
			 2010.
		
